In a proceeding for the issuance of letters of administration, the objectant appeals from (1) an order of the Surrogate’s Court, Queens County, dated May 2, 1978, which dismissed her objections and (2) a decree of the same court, dated May 16, 1978, which awarded letters of administration to the petitioner. Order and decree affirmed, with one bill of costs to respondent to be paid out of the estate, on the opinion of Surrogate Laurino (Matter of Schwartz, 94 Misc 2d 1024). O’Connor, J. P., Gulotta, Margett and Mangano, JJ., concur.